DWTI : VelocityShares 3x Inverse Crude Oil ETNs Linked to the S&P GSCI ® Crude Oil Index ER Note Information Issuer Information Exchange Ticker DWTI Issuer Credit Suisse AG Exposure 3x Inverse Reset Period Daily Index Information Indicative Value Ticker DWTI.IV Index - S&P GSCI ® Crude Oil Index ER Inception Date 02/07/2012 Bloomberg Index Ticker  SPGSCLP Maturity Date* 02/09/2032 CUSIP 22542D548 Primary Exchange NYSE Arca Investor Fee ** 1.35% *Subject to the Issuers option to extend the maturity for up to two additional five year periods. **On any Index Business Day, the Daily Investor Fee is equal to the product of (1) the Closing Indicative Value on the immediately preceding Index Business Day times (2)(a) 0.0135 times (b) 1/365 times (c) d , where d is the number of calendar days from and including the immediately prior Index Business Day to but excluding the date of determination. The Daily Investor Fee is deemed to be zero on any day that is not an Index Business Day. The VelocityShares 3x Inverse Crude Oil ETNs linked to the S&P GSCI ® Crude Oil Index ER (the ETNs) are senior, unsecured obligations of Credit Suisse AG (Credit Suisse) acting through its Nassau branch. The ETNs seek to provide inverse exposure to three times (3x) the daily performance of the S&P
